Case 7:19-mj-02924 Document 1 Filed on 11/30/19 in TXSD_ Page 1 of 2

40 91 (Rev. 11/11) Criminal Complaint

sata ranrananra
SnnLae ata

UNITED STATES DISTRICT COURT ‘Souhom Dew! of vas

 

 

 

for the
Southern District of Texas NOV 3 0 2019
United States of America ) David J. Bradley, Clerk
v. ) ‘
Stephanie PICHARDO (1994/USA) caseno. AA-/9- 2924 -M
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 30, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 952 Illegal Importation of a Controlled Substance / Approximately 55.12

Kilograms of Methamphetamine, a Schedule Ii Controlled Substance.

21 USC § 963 Conspiracy to Illegally Import a Controlled Substance / Approximately 55.12
Kilograms of Methamphetamine, a Schedule I! Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

fsf Lori Pendergrass

 

Submitted by reliable electronic means, sworn to Complainant's signature

i .R. Cr, 4.1, . .
and attested to telephonically per Fed. R. Cr, 4 Lori Pendergrass, HS! Special Agent

 

and probable cause found on:
Printed name and title

Sworn to before me
Date: . Nov. 30,2019 2:57 p.m. & (te 2 O ae
Judge’s signature

City and state: McAlien, Texas U.S, Magistrate Judge Peter Ormsby

 

Printed name and title
Case 7:19-mj-02924 Document 1 Filed on 11/30/19 in TXSD_ Page 2 of 2

Attachment “A”

I, Lori Pendergrass am a Special Agent of the United States Homeland Security Investigations
(HSI) and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

1,

On November 30, 2019, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
(CBP) Office of Field Operations (OFO) at the Hidalgo Port of Entry (POE) in Hidalgo, Texas.
CBP Officers (CBPOs) detained Stephanie PICHARDO (hereinafter PICHARDO), a citizen
of the United States of America and driver of the vehicle, while attempting to enter the U.S,
with approximately 55.12 kilograms (kg) of methamphetamine concealed within an

aftermarket constructed concealed compartment in the floor of the passenger car she was
driving.

During primary inbound inspection, CBP Officers (CBPOs) obtained a negative oral
declaration for fruits, food, alcohol, tobacco, drugs, weapons and currency over $10,000.00.
from PICHARDO. CBPOs referred PICHARDO and the vehicle to secondary inspection for
an intensive examination.

. During secondary inspection, the vehicle was X-rayed, revealing anomalies in the floor area

of the vehicle.

A physical search of the vehicle was conducted, and 53 foil wrapped, vacuum sealed packages
covered in laundry detergent, weighing approximately 55.12 kilograms, were discovered
concealed within an aftermarket constructed concealed compartment in the floor of the vehicle.
CBPOs field tested the substance inside the packages which was presumptive positive for the
properties and characteristics of methamphetamine.

. Homeland Security Investigations (HSI), Special Agents (SA) responded to the Hidalgo POE

to assist in the investigation. HSI SAs interviewed PICHARDO who, after providing several
inconsistent and false statements, stated she was hired by an unknown person in Mexico and
was to be paid $11,000 USD to transport narcotics from Mexico into the United States.
